Basic Earth Reports 2009 Fiscal Year End Results On Thursday June 18, 2009, 6:21 pm EDT DENVER, June 18 /PRNewswire-FirstCall/ BASIC EARTH SCIENCE SYSTEMS, INC. (OTC Bulletin Board: BSIC - News)reported net income of $578,000, or $0.03 per diluted share, on revenue of $9.1 million for the fiscal year end March 31, 2009. This compares with net income of $1.8 million, or $0.10 per diluted share, on revenue of $7.5 million for the fiscal year end March 31, 2008. These results are accurate and reflect compliance with generally accepted accounting principles (GAAP). Nevertheless, other factors, as noted below, should be considered in evaluating the performance of Basic Earth during the fiscal year end March 31, 2009. Ray Singleton, President of Basic Earth commented, "Although many oil and gas companies struggled this year, after a thorough examination of the numbers, it is clear that we truly had a great year! It was also a year of enormous volatility. Oil posted a high of $145.29 in June 2008, but declined to $44.60 at December 31, 2008; nearly a 70% drop. At December 31, 2008, consistent with many companies in the industry, Basic Earth took a $2.7 million impairment write-down of its oil and gas properties. This was a direct result of the extreme downturn in the price per barrel of oil noted above. While impairment was the largest, oil price related, non-cash charge to our GAAP earnings, oil price related increases to depletion and accretion expense also adversely impacted GAAP earnings. Furthermore, at year end, three months later, oil prices had recovered to a point where an impairment charge might not have been warranted." Ray Singleton further stated, "By focusing on earnings before interest, taxes, depreciation amortization (EBITDA) and other non-cash expenses, we can see how these non-cash adjustments adversely depicted the results of our entire year.
